Exhibit 10.1

 

Loan Agreement

 

This Loan Agreement (this “Loan Agreement”), dated as of January 10, 2018, is
entered into between Windtree Therapeutics, Inc., a Delaware corporation with
its principal offices at 2600 Kelly Rd., Suite 100, Warrington, PA 18976
(“Borrower”), and LPH Investments Ltd., a Cayman Islands company organized and
existing under the laws of Cayman Islands with its principal offices at Unit
110-111, Bio-Informatics Centre, No. 2 Science Park West Avenue, Hong Kong
Science Park, Shatin, Hong Kong ("Lender").

 

RECITALS

 

WHEREAS, effective October 27th, 2017, LPH Investments Limited (“LPH”), a
wholly-owned subsidiary of Lee’s Pharmaceutical Holdings Limited (“Lee’s”),
invested $10,000,000 (the "Investment") in Borrower and acquired 46,232,085
shares of Borrower's common stock (the “Shares”), at a price of $0.2163 per
share, following which purchase Lee's beneficially owned 73% of Borrower's
issued and outstanding shares of common stock (the "Common Stock");

 

WHEREAS, Lender has agreed to provide Borrower financial support while the
parties pursue potential strategic initiatives intended to provide Borrower
sufficient capital to support its continuing operations, including with respect
to the AEROSURF® clinical development program and that certain License Agreement
dated as of June 12, 2017, by and between Borrower and Lender, pursuant to which
Borrower, as Licensor thereunder, has licensed to Lender, as Licensee
thereunder, certain rights with respect to Borrower’s technology with the aim of
advancing the Development, registration and Commercialization of the Surfaxin
Product, Surfaxin LS®, Aerosurf®, and any other pharmaceutical composition
containing synthetic KL4 Surfactant in the Licensed Territory (as such terms are
defined in the License Agreement);

 

WHEREAS, to provide sufficient time for the parties to identify and advance the
potential strategic initiatives, including one or more potential strategic
transactions or equity offerings resulting in minimum proceeds to Borrower of at
least $15 Million Dollars in cash (after taking into account the funds advanced
under this Agreement, the “Funding Event”), Lender has agreed to advance funds
to Borrower on the terms provided in this Loan Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

"Loan" means the loan made by the Lender to the Borrower in the amount of One
Million Five Hundred Thousand Dollars ($1,500,000) which shall be payable in
cash no later than January 5, 2018.

 

“Encumbrance” has the meaning set forth in Section 2.5.

 

 

--------------------------------------------------------------------------------

 

 

"Maturity Date" means the earlier of (i) unless otherwise agreed, the closing
date (the “Closing Date”) of the Funding Event, except that, to the extent that
the Funding Event is completed through a series of transactions, then the
Maturity Date shall be the last Closing Date to occur with respect to the
Funding Event, and (ii) December 31, 2018.

 

ARTICLE II

 

TERM LOAN

 

2.1     Agreement to Make Loan. On the terms and subject to the conditions of
this Loan Agreement, Lender agrees to fund the Loan to Borrower in cash no later
than January 15, 2018. The proceeds of the Loan shall be paid by wire transfer
to an account designated in writing by the Borrower.

 

2.2     Payment Terms. The entire unpaid principal balance of the Loan, together
with accrued interest thereon, shall be due and payable on the Maturity Date.
The parties intend that, under the terms of the Funding Event, the outstanding
principal balance of the Loan shall be applied in full satisfaction of a like
amount of cash consideration payable by Lender to Borrower at the closing of
such Funding Event, and the Loan shall thereby be discharged in full.

 

2.3     Interest Rate. The Loan shall bear interest on the outstanding principal
amount of the Loan at a rate per annum equal to six percent (6%) (“the
Contracted Interest Rate”). If Borrower fails to repay the principal amount of
the Loan on the due date, Lender shall charge Borrower interest at a rate equal
to the lower of 30% above the Contracted Interest Rate (referred to as the
“Defaulted Interest Rate”) or the maximum interest rate permitted by law on
overdue sums from and including the due date to the actual payment date. If
Borrower fails to repay the accrued interest and default interest on the due
date, the Default Interest Rate shall be calculated monthly on the interest
payment date.

 

2.4     Prepayment. The Borrower may, at its option, prepay the Loan, in whole
or in part, prior to the Maturity Date. Each prepayment shall include interest
on the amount prepaid to the date of prepayment.

 

2.5     Negative Pledge. The Borrower shall not, without the prior written
consent of the Lender, which consent shall not be unreasonably withheld or
delayed, create, suffer to exist, or permit to subsist, any mortgage, pledge,
lien, charge, privilege, priority, encumbrance or other security interest of any
kind or nature whatsoever and howsoever arising (referred to as the
“Encumbrance”) upon all or any part of its present or future undertakings,
assets, or revenues, except for the following (“Permitted Encumbrances”):

 

(a) any such Encumbrance created in the ordinary course of the Borrower’s
development activities and business transactions, including without limitation,

 

(i) with respect to accounts maintained in the ordinary course and held at
financial institutions to secure standard fees for services charged by such
institutions, including liens of a collection bank arising in the ordinary
course;

 

(ii) obligations in respect of purchase money financing, capital lease
obligations and equipment financing facilities covering existing and newly-
acquired equipment, including for the acquisition, installation, qualification
and validation of such equipment;

 

2

--------------------------------------------------------------------------------

 

 

(iii) liens in favor of landlords under real property leases granted by
Borrower, and letter of credit deposits related thereto;

 

(iv) liens related to workers’ compensation, unemployment insurance and other
social security legislation;

 

(v) liens arising under leases, licenses or subleases granted to others not
interfering in any material respect with the business of Borrower; and

 

(vi) and liens on advances in favor of a vendor providing goods or services;

 

(b) any Encumbrance in favor of Lender;

 

(c) statutory liens created by operation of law;

 

(d) liens for taxes, assessments or governmental charges or levies; and

 

(e) any Encumbrance in existence as of the date hereof and disclosed by the
Borrower in writing prior to the date hereof, and any renewals or extensions
thereof.

 

ARTICLE III

 

DEFAULTS AND REMEDIES

 

3.1      Events of Default. Any one or more of the following events shall
constitute an event of default hereunder (an "Event of Default"):

 

a)     Borrower fails to make any required payment required on the Loan within
five (5) days after Borrower's receipt of written notice of default from Lender;

 

b)     if, pursuant to the United States Bankruptcy Code or any other federal or
state law relating to insolvency or relief of debtors (a "Bankruptcy Law"),
Borrower shall (i) commence a voluntary case or proceeding; (ii) consent to the
entry of an order for relief against it in an involuntary case; (iii) consent to
the appointment of a trustee, receiver, assignee, liquidator or similar
official; (iv) make an assignment for the benefit of its creditors; or (v) admit
in writing its inability to pay its debts as they become due; or

 

c)     if a court enters an order or decree under any Bankruptcy Law that (i) is
for relief against Borrower in an involuntary case, (ii) appoints a trustee,
receiver, assignee, liquidator or similar official for Borrower or substantially
all of Borrower's properties, or (iii) orders the liquidation of the Borrower.

 

3.2      Remedies. Upon the occurrence of an Event of Default, Lender, at its
option, may take one or more of the following remedial steps:

 

a)     Upon notice to Borrower, the entire principal amount of the Loan shall
become immediately due and payable, without presentment, demand for payment,
protest, notice of nonpayment or protest, notice of dishonor or any other notice
or demand, all of which are hereby expressly waived; and

 

3

--------------------------------------------------------------------------------

 

 

b)     Take any action at law or in equity to collect from Borrower the payments
then due and thereafter to become due under the Loan or to enforce performance
and observance of any obligation or agreement of Borrower under the Loan.

 

3.3     No Remedy Exclusive. No remedy of Lender is intended to be exclusive of
any other available remedy, but each such remedy shall be cumulative and shall
be in addition to every other remedy given under this Loan Agreement or by
applicable law. No delay or omission to exercise any right or power accruing
upon any Event of Default shall impair any such right or power or shall be
construed to be a waiver thereof.

 

ARTICLE IV

 

MISCELLANEOUS

 

4.1     Notice. Any notice to a party to this Agreement shall be in writing and
sent to the respective addresses set forth in the introductory paragraph of this
Agreement (or such other address as a party shall designate in writing) by
certified mail, return receipt requested, or by nationally recognized overnight
courier. All notices shall be effective upon the earlier of (a) three days after
being sent or (b) receipt.

 

4.2     Successors and Assigns. This Loan Agreement contains the entire
agreement of the parties with respect to its subject matter and may not be
amended except by a written instrument signed by the party to be charged with
such amendment. This Loan Agreement shall be binding on and inure to the benefit
of the successors and assigns of the parties, except that the Borrower shall not
have the right to assign its rights or obligations hereunder.

 

4.3     Judicial Proceedings. This Loan Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to conflict of laws principles. All claims or actions arising from this Loan
Agreement shall be litigated in the federal courts for the Southern District of
New York or the state courts located in the county of New York. Borrower and
Lender hereby irrevocably submit to the jurisdiction of such courts and waive
any claim that any action brought in such a court has been brought in an
inconvenient forum

 

4.4     Captions. The section headings of this Loan Agreement are for reference
purposes only and shall not affect the interpretation of this Agreement.

 

4.5     Severability. If any provision of this Loan Agreement shall be held
invalid or unenforceable by any court of competent jurisdiction, such holding
shall not invalidate or render unenforceable any other provision.

 

4.6     Waiver of Jury Trial. BORROWER AND LENDER HEREBY WAIVE ALL RIGHTS
TO DEMAND A JURY TRIAL FOR ANY ACTIONS ARISING FROM THIS LOAN AGREEMENT.

 

4

--------------------------------------------------------------------------------

 

 

4.7     Funding Event. The parties acknowledge and agree that, except as
otherwise agreed, Lender shall be a party to the Funding Event and shall
participate in negotiations with a goal of having the Closing Date on or before
February 28, 2018. Lender’s participation shall be in an amount that is at least
equal to the outstanding principal balance of the Loan on the Closing Date,
which balance shall be applied in full satisfaction of a like amount of the
purchase price or other consideration payable by Lender in connection with its
participation in the Funding Event. As a result of such participation, the Loan
Agreement shall thereby be terminated and discharged in full.

 

In Witness Whereof, the parties hereto have caused this Loan Agreement to be
executed by their duly authorized officers as of the date first written above.

 

 

WINDTREE THERAPEUTICS, INC.  

 

LPH INVESTMENTS LTD.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig Fraser 

 

By:

/s/ Benjamin Li, Ph.D.

 

Name: Craig Fraser   

 

Name:  Benjamin Li, Ph.D.

 

Title:   President and Chief Executive Officer    Title:    Chief Executive
Officer  

        

 

5   